Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 11/10/2021.
In accordance with Applicant’s amendment, claims 1, 17, and 21 are amended and claims 23-24 are added as new claims.  Claims 1-3, 6-8, 13, 15-17, and 20-24 are currently pending, wherein claims 1-3, 6-8, 13, and 15-16 are allowable and claims 17 and 20-24 are rejected as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed and entered into the record.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §112(b) rejection of claims 1-3, 6-8, 13, and 15-16 is withdrawn in response to applicant’s amendment to independent claim 1 resolving the antecedent basis deficiency noted in the previous office action.

Response to Arguments
Applicant’s arguments concerning the §103 rejection of claims 17 and 20-22 (Remarks at pgs. 6-7) have been considered, however these arguments are primarily raised in support of the new limitations presented in amended independent claims 17 and 21, which are believed to be fully addressed via the new grounds of rejection set forth under §103 in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claim 17 was amended on 11/10/2021 to recite the new limitation of “adjust the predetermined threshold based on the updated satisfaction score.”  Although paragraphs [0075] and [0077] of the Specification describe adjustment of thresholds based on redemption data and/or purchase correlation data, the Specification does not describe or otherwise show possession of a feature for adjusting the predetermined threshold based on an updated satisfaction score for the employee that is based on ratings for the employee associated with the completed task, as now required by claim 17.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 20 and 22-23 depend from claim 17 and are similarly deficient based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, and 22 are rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Wright et al. (US 2013/0018686, hereinafter “Wright”) in view of Kreuzkamp et al. (US 2014/0278638, hereinafter “Kreuzkamp”) in view of Morris et al. (US 2006/0059049, hereinafter “Morris”).

Claim 17:  Vogel teaches a system for monitoring tasks in a store (pgs. 13-16, 19, 21, and Figs. 2A/B and 3:  system for prompting an employee to perform a task; monitoring tasks that need to be performed; prompting an employee…in a retail establishment), the system comprising:
a database storing data related to products or cleanliness in the store received from a plurality of sensors in equipment in the store (pgs. 18-19, 21-22, 26, 40-41, 50-51, 56-57, 66-67, and Figs. 3-4:  e.g., various databases are employed for storing information about tasks to be performed…for storing information about tasks that have already been assigned; storing a description of the task, an estimated duration…a condition field 86 for storing one or more conditions…and a priority field 88 for storing a priority associated with that task; task identifier…with a task described as “take out trash from kitchen”…which has an estimated duration; priorities associated with cleaning the bathrooms or washing the windows; computer 22 receives input signals from at least one sensor 34 [wherein “at least one sensor” encompasses a plurality of sensors] responsive to a physical parameter related to a task that should be performed; self-cleaning oven may include a verification device that generates an authentication code upon completion of a self-cleaning cycle; toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee; receiving information about frying oil that needs to be changed from a photosensor optically coupled to the frying oil used by a FRYOLATOR cooking unit; sensed signal indicates that the fry oil is dirty; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty; see also, pgs. 64-67 and Fig. 6:  e.g., Fig. 6 displays table/database of values, including completion times for storing the time at which that assigned task was completed, which represents data collected from sensors because the sensors provide signals indicating that a task has been completed, as noted at pg. 67; Similarly, pg. 65 indicates that the completion status may depend on information received from a person, sensor, or other input device, and therefore the completion data stored in the table represents completion status data collected from the sensors);
a processor in communication with the database (pgs. 14, 50, 52, 56-57, and Fig. 3:  may be implemented in any of various computer systems…may include a processor; computer 22 stores information about each task that has been assigned in an assigned task database) and configured to:
generate a task automatically based on data stored in the database and data retrieved from a sensor of the plurality of sensor in the store when the retrieved data is beyond a predetermined threshold for product characteristics or cleanliness characteristics associated with the sensor (pgs. 15-17, 21-24, 28-29, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed; In some embodiments, computer 22 also receives input signals from at least one sensor 34 responsive to a physical parameter related to a task that should be performed or has been performed; computer 22 may select a task to be performed based upon a skill, responsibility, preference or other parameter associated with at least one other employee; computer 22 may determine information about a task to be performed…based upon a current parameter and/or using historical information…historical information stored during the last five years; receiving information from all of the POS terminals in a restaurant about the number of transactions…use this information to determine when to prompt an employee to take out the trash; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty; computer 22 may receive a signal from a flow sensor fluidly coupled to the toilet in the men's restroom that senses the 20 flow from the toilet, and may output a prompt to an employee to unclog the toilet whenever the sensed signal indicates that the toilet has become clogged; prompt an employee to take out the trash from the trash receptacle whenever the sensed signal indicates that the receptacle is full);
assign the task to an employee based on the data and [other information] (pgs. 15-17, 21-25, 49-51, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed; cashier may receive a prompt to perform the task of taking out the trash; prompt is output to the employee to perform the task; the assigned task database may store information such as the employee who was assigned the task…and the time when the task is or was expected to have been completed); and
determine that the task has been completed by determining that real-time data from the sensor is not beyond the predetermined threshold (pgs. 50-51, 53-54, 56, 64-65, and Fig. 6:  database may store information such as…the time when the task is or was expected to have been completed; authentication code may be generated by verification device 38 in response to a task being completed; wherein Fig. 6 displays fields that include Completion Time and Completion Verification; see also, pgs. 18, 48-49, and 53:  e.g., toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee [wherein the input from the flow sensor and corresponding authentication code represent real-time data from the sensor is not beyond the predetermined threshold]; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself; An indication that a task may have been performed may be output in response to information received by computer 22 from any of a variety of sources. In 10 one embodiment, the indication is output in response to a signal generated by an input device operated by an employee after performing a task);
obtain feedback on the completed task from a store manager or a customer from remote devices in communication with the system (pgs. 52-53 and Fig. 2A:  e.g., customer could operate input device 36 to indicate if a task was performed, and/or to indicate customer satisfaction).

Vogel does not explicitly teach:
a satisfaction score of the employee;
determine a rating for the employee on the completed task based on the feedback from the store manager or the customer;
update the satisfaction score for the employee based on a plurality of ratings for the employee associated with the completed task;
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor.

Wright teaches:
a satisfaction score of the employee (paragraph 26:  employee Y, who is a customer service representative, received a 92% customer service feedback score based on surveys ranking various aspects of employee Y's performance during service calls);
determine a rating for the employee on the completed task based on the feedback from the store manager or the customer (paragraph 26:  employee Y, who is a customer service representative, received a 92% customer service feedback score based on surveys ranking various aspects of employee Y's performance during service calls. The results of the surveys are verifiable (e.g., if customer A ranked employee Y as a "3" then regardless of who reports the survey results, the ranking remains a "3")).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel with Wright since the references are analogous because the references are directed to computer-implemented features for managing and evaluating employee work activities, and because Wright’s features for determining a satisfaction score for an employee based on ratings determined from feedback of customers, in the manner claimed, would serve the motivation in the art to improve customer service and employee performance; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel and Wright do not explicitly teach:
update the satisfaction score for the employee based on a plurality of ratings for the employee associated with the completed task.
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor.

Kreuzkamp teaches:
update the satisfaction score for the employee based on a plurality of ratings for the employee associated with the completed task (paragraphs 9, 65, and 68:  e.g., a cumulative performance rating associated with the worker profile may be updated; As workers complete tasks and are rated or reviewed, their profiles may be updated to reflect additional experience and performance ratings. Upon receiving a task completion notification, for example, a cumulative experience score in the profile of the associated worker may be incremented to reflect that the worker has completed another task and gained additional experience);
adjust the predetermined threshold based on the updated satisfaction score (paragraphs 65-72 and 77: teaching adjustment of a level, i.e., threshold, tied to a worker based on the worker’s periodically updated performance - e.g., Upon receiving a task completion notification, for example, a cumulative experience score in the profile of the associated worker may be incremented to reflect that the worker has completed another task and gained additional experience. A cumulative experience score may reflect the cumulative amount of work experience of a worker over a particular time (e.g., lifetime, career, current position, current level, etc.); User A may need 2719 additional experience points before reaching the 2999 experience points required to reach level three. Various other goals, stages, levels, or the like may also be included to allow workers to monitor their frequently-updated progress, much like levels of a game may be provided to illustrate progress to game participants. A chart 1648 or similar graph, image, or the like may also be provided to illustrate graphically how a worker is progressing. A worker profile may also include other cumulative experience scores or data that provide progress feedback to workers. For example, the number of projects completed may be monitored and reported (e.g., 203 career missions), the percentage of experience points obtained toward a next level may be reported (e.g., 7%), the number of experience points obtained since achieving the last level may be reported (e.g., 51 experience points), and the like. Worker profiles may thus be updated frequently and related data transmitted to workers' mobile devices to allow progress monitoring and the sense of engagement and satisfaction that may be associated with such feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Wright with Kreuzkamp since the references are analogous because the references are directed to computer-implemented features for managing and evaluating employee work activities, and because incorporating Kreuzkamp’s features for updating a score for the employee and adjusting the threshold based on the updated satisfaction score, as claimed, would serve the motivation in the art to track and improve employee performance and to ensure that employee scores are refreshed to reflect the employee’s experience in performing tasks and progress levels/thresholds achieved; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel, Wright, and Kreuzkamp do not explicitly teach:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor.

Morris teaches:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor (paragraphs 7-8, 30, 36,  and Figs. 1-4:  e.g., map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list; transmits a signal to one of several RFID sensors 26 installed on each aisle 60 when the shopping cart 22 is within a certain range of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Wright/Kreuzkamp with Morris since the references are analogous because they are directed to computer-implemented features for managing operations within a retail establishment, and because Morris’s feature for generating a map indicating a location related to a task or sensor would have benefitted Vogel’s task management system in a retail establishment by providing a visual aid to help an employee better understand the location of their task assignment, or provide a path of travel to efficiently reach the task location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Vogel further teaches wherein the task is generated based on a time interval or a prescheduled time (pgs. 15-17, 21-24, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed). 

Claim 22:  Vogel does not explicitly teach the limitation of claim 22.
However, Morris further teaches wherein the map includes a picture of the store where the task is to be performed (paragraphs 7-8, 17, 30, 36-37, 42,  and Figs. 1-4:  describing/displaying a picture, image, etc. of a store where task is to be performed, such as the overhead picture exemplified in Fig. 4 showing the store; e.g., graphically depicts the store layout 401 and the path…path 402 can be described by text and images, or displayed using 3-dimensional perspective motion animation; map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Vogel/Wright/Kreuzkamp/Morris, Morris’s map including a picture of a store where a task is to be performed, in the manner claimed, in order to provide a visual aid to help an employee better understand the store location of their task assignment; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Tanaka et al. (US 2017/0061212, hereinafter “Tanaka”) in view of Frazier (US 2002/0123921) in view of Kohli (US 2018/0033012) in view of Nadumane et al. (US 2017/0053441, hereinafter “Nadumane”).

Claim 21:  Vogel teaches a system for monitoring personnel tasks in a store (pgs. 13-16, 19, 21, and Figs. 2A/B and 3:  system for prompting an employee to perform a task; monitoring tasks that need to be performed; prompting an employee…in a retail establishment), the system comprising:
a microphone configured to receive voice messages or a speaker configured to generate voice messages (pgs. 15, 19, and 54:  input device….can include a microphone; output device…may also include…an audio speaker, headphones, an earphone; microphone to convert the employee’s voice into electrical signals and earphones for providing sound to the employee; voice recognition system is used to verify that the employee spoke the required word(s)); and
a processor in communication with the microphone or speaker and configured to track a task utilizing the voice messages (pgs. 15-17, 19, 21-23, 45, and 54:  an employee speaks a word or words, or makes a sound, to indicate that a task has been performed.  This word or words is used by the computer system 20 to verify performance of the task…voice recognition system is used to verify that the employee spoke the required word(s)), wherein the processor is configured to:
confirm the task is completed by the assigned employee upon receipt of a task completion voice message from the employee, and, in response to confirming the task is complete, send … a message … (pgs. 18, 48-49, 53-54, and Fig. 6:  e.g., employee speaks a word or words, or makes a sound, to indicate that a task has been performed. This word or words is used by computer system 20 to verify the performance of the task. In this embodiment, a voice 10 recognition system is used to verify that the employee spoke the required word; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself; An indication that a task may have been performed may be output in response to information received by computer 22 from any of a variety of sources. In 10 one embodiment, the indication is output in response to a signal generated by an input device operated by an employee after performing a task); and
upon failure to receive the task completion voice message within a predetermined time, transmit a verbal message task reminder associated with the task through the speaker to the assigned employee (pgs. 24 and 54: For example, if a prompt was output to Ron to take out the trash from the dining room (which was estimated to take 10 minutes) at 10:00 am but this 20 task has not been performed by 10:30 am, computer 22 could output a reminder to Ron to take out the trash; If the task is not performed immediately, one or more reminders may also be output [wherein the task completion message may take the form of a completion voice message, as noted at pg. 54, lines 7-10]; see also, pg. 54: For any task which has not been performed, computer 22 may then send 15 out a reminder to the employee originally assigned to the task to perform the task, or may output a prompt to a second employee to perform the task (in which case computer 22 may also send an indication to the first employee that he or she is no longer assigned to perform the task); and wherein the Examiner notes that a message/prompt to an employee may be provided via an audio prompt issued by the computer through the employee’s earphone walkie-talkie, i.e., through the speaker, see pg. 46, lines 7-9);
wherein the task includes multiple steps (pg. 44:  describing a feature for providing a prompt that may describe multiple tasks to be performed, which may be related to each other, such as a task for throwing out the trash, which is comprised of multiple steps, including throwing out the trash from the kitchen and throwing out the trash from the dining room).

Vogel does not explicitly teach:
broadcast a message to multiple employees reporting the task to be completed;
receive a task acceptance voice message from one of the multiple employees accepting assignment of the task to become an assigned employee;
use voice recognition to determine the identity of the assigned employee;
send, based on a location of a consumer, a message to the assigned employee requesting that the assigned employee offer a discount to the consumer;
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Tanaka teaches:
use voice recognition to determine the identity of the assigned employee (paragraph 79:  microphone 148 is connected to the microphone jack 56 and configured to collect user's voices or environmental sounds. By recognizing user's voices or analyzing environmental sounds, it is possible to detect movements of the user and thereby identify the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel with Tanaka since the references are analogous because the references are directed to computer-implemented features for using sensors to assist with automating/tracking tasks, work, or the like, and because Tanaka’s feature for employing voice recognition to determine an employee identity would have benefitted Vogel’s task management system in a retail establishment by providing an automated technique for identifying employees via recognition of their voices at specific locations via their voice signature, or to track movement of employees throughout a work area based thereon; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel and Tanaka do not explicitly teach:
broadcast a message to multiple employees reporting the task to be completed;
receive a task acceptance voice message from one of the multiple employees accepting assignment of the task to become an assigned employee;
send, based on a location of a consumer, a message to the assigned employee requesting that the assigned employee offer a discount to the consumer;
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Frazier teaches:
broadcast a message to multiple employees reporting the task to be completed (paragraph 25 and Fig. 3B: The broadcasting module broadcasts the job descriptions to the selected employees meeting the qualifications requested by the employer);
receive a task acceptance voice message from one of the multiple employees accepting assignment of the task to become an assigned employee (paragraph 25 and Fig. 3B:  The first employee to respond affirmatively to the job opening is granted the job. The broadcasting module receives the responses from the employees to determine which employee is granted the job (i.e., the first employee responding affirmatively to the prompt). The employee may respond by a preferred mode of communication, or any alternate form of communication to the broadcasting module. Additionally, the computing system and broadcasting module may include the capability of receiving data via the telephone utilizing voice response systems well known in the art of telephony).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Tanaka with Frazier since the references are analogous because the references are directed to computer-implemented features for automating assignment and tracking of tasks, work, or the like, and because Frazier’s features for broadcasting a message to employees about a task to be completed and receiving a task acceptance voice message, in the manner claimed, would have served the motivation to automatically broadcast task requests to capable and available providers/employees (Frazier at paragraphs 5 and 7) ; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel, Tanaka, and Frazier do not explicitly teach:
send, based on a location of a consumer, a message to the assigned employee requesting that the assigned employee offer a discount to the consumer;
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Kohli teaches:
send, based on a location of a consumer, a message to the assigned employee requesting that the assigned employee offer a discount to the consumer (paragraphs 13 and 70:  targeted message comprises at least one of an advertisement or a coupon … the targeted message can be presented to the customer using any suitable technique, including but not limited to displaying the targeted message on a customer device 270, displaying the targeted message on a merchant device 110b, printing the targeted message for the customer at the merchant device 110b, or contacting at least one merchant employee to present the targeted message to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Tanaka/Frazier Kohli since the references are analogous because the references are directed to computer-implemented features for automating the assignment and tracking of worker tasks, and because incorporating Kohli’s feature for sending a message to an assigned employee requesting that the employee offer a discount to a consumer, as claimed, would have served the motivation for improved techniques for presenting targeted messages (e.g., coupons) to a customer at a merchant location (Kohli at paragraph 4); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel, Tanaka, Frazier, and Kohli do not explicitly teach:
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Nadumane teaches:
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker (paragraph 34:  The sequences of operations and steps may be displayed in the screen and also played in a speaker or head phone as a voice output so that it can be easy for an installer to understand directions…During each step, a client may accept a voice input for moving to next step. For instance, "Next to next Step", "Skip this Step", "Go to Previous Step", and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Tanaka/Frazier/Kohli with Nadumane since the references are analogous because the references are directed to computer-implemented features for automating/tracking human performance of tasks, work, or the like, and because Nadumane’s features for transmitting verbal directions and receiving step completion voice messages would have benefitted Vogel’s task management system in a retail establishment by providing a hands-free voice/speaker enabled interaction with computing devices to aid with performance of performance of the tasks, without the need to read, type, or otherwise manually obtain directions or signify completion, thus providing a safer and more convenient means for assisting employees; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 is rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Wright et al. (US 2013/0018686, hereinafter “Wright”) in view of Kreuzkamp et al. (US 2014/0278638, hereinafter “Kreuzkamp”) in view of Morris et al. (US 2006/0059049, hereinafter “Morris”), as applied to claim 17 above, and further in view of Agrawal et al. (US 2014/0156347, hereinafter “Agrawal”).

Claim 23:  Vogel does not explicitly teach the limitation of claim 23.
However, Agrawal teaches wherein the processor is configured to send a discount to the customer based on the updated (satisfaction) score (paragraphs 3 and 32:   Based on the score, a merchant can determine an appropriate offer (for example, a discount offer) on the product to be provided to the customer; the score can be displayed to a merchant on a graphical user interface. Based on the score, the merchant can determine and subsequently provide an offer (for example, a discount offer) on the product to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Wright/Kreuzkamp/Morris with Agrawal since the references are analogous because they are directed to computer-implemented features for managing operations within a retail establishment, and modifying Vogel/Wright/Kreuzkamp/Morris such that the updated satisfaction score is used to send a customer a discount, as taught by Agrawal, would have served the motivation to apply automated score-based rules to determine appropriate product offers to provide to customer (Agrawal at paragraph 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Tanaka et al. (US 2017/0061212, hereinafter “Tanaka”) in view of Frazier (US 2002/0123921) in view of Kohli (US 2018/0033012) in view of Nadumane et al. (US 2017/0053441, hereinafter “Nadumane”), as applied to claim 21 above, and further in view of Lawe et al. (US 2015/0278843, hereinafter “Lawe”).

Claim 24:  With respect to claim 24, the combination of Vogel/Tanaka/Frazier/Kohli/Nadumane teaches wherein the message sent to the assigned employee requesting that the assigned employee offer the discount to the consumer (as discussed above in the rejection of claim 21), but does not explicitly teach the message as comprising a name of the customer.
Lawe teaches a message sent to an assigned employee, which includes a name of the customer (paragraph 45:   the notification to the employees includes information entered into the consumer app, including the consumer's name, picture, likes/dislikes, preferences and the pending reward (store credit, discount or give-away) due the consumer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Tanaka/Frazier/Kohli/Nadumane with Lawe since the references are analogous because the references are directed to computer-implemented features for automating/tracking human performance of tasks, work, or the like (e.g. interactions with customers), and because modifying Kohli’s message such that it includes a name of the customer, as taught by Lawe, in order to aid the employee in providing a personalized interaction with a specifically identified customer, which enhances customer relations by providing a more meaningful/targeted exchange between a merchant and a customer; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable over the prior art
Claims 1-3, 6-8, 13, and 15-16 are allowable over the prior art of record because the prior of record does not teach or render obvious the combined limitations of: assign a task to an employee based on a measurement from at least one sensor of the plurality of sensors when the measurement is beyond a predetermined threshold…wherein the predetermined threshold is adjusted based on a number of redemptions of the one or more electronic coupon offers, as recited and arranged in combination with the other limitations of independent claim 1, thus rendering claims 1-3, 6-8, 13, and 15-16 as allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boyette (US Patent Number 5,097,328):  discloses features for sensing events from a remote location, including monitoring worker tasks using sensors.
German et al. (US 2016/0132532):  discloses a feature that enables a technician to complete a work order while signifying completion via voice commands to interact with intelligent eyeglasses (see, e.g., paragraph 73: In some embodiments, as the technician completes each step in an electronic work order he may use a voice command such as "STEP COMPLETED" to notify the intelligent eyeglasses 200 that the step has been completed. The intelligent eyeglasses 200 may receive these voice commands via the microphone 250, where the voice command is processed by the processor).
Balzer (US 2014/0201022):  discloses a vehicle and damage processing system, including features for providing visual and audio instructions to guide a user in executing individual steps of a procedure, and receiving voice commands from the user upon completion of step in order to proceed to the next step (paragraphs 69-73:  e.g., The software guides the user with visual and audio instructions to execute the individual steps of the procedure; When the nut is removed, the user requests the software to proceed by speaking an instruction (e.g. "Next step"). [0073] d. The AI of the software verifies that the nut was removed and proceeds to the next step).
Chait (US 2014/0222521):  discloses intelligent management and compliance verification in a distributed workflow environment, including remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks (at least paragraphs 58 and 131).
Connoly et al. (US 2014/0330605):  discloses a system/method for monitoring and scheduling a workforce, including utilizing sensors to monitor progress of tasks (at least paragraph 103).
Watson et al. (US 2015/0123787):  discloses a centrally managed worker monitoring system/method, including features for using a periodic sensor data stream to monitor tasks (at least paragraphs 146 and 150).
Todeschini et al. (US 2017/0108838):  discloses a feature for providing a map that indicates a location of a sensor within a store (at least Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/11/2022